DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 and 21 are presently pending in the instant application. Claims 1-15 and 21 are presently under examination. Claims 16 remains withdrawn and claims 17-20 remain cancelled.
Applicant’s arguments and remarks filed with the response dated 04 February 2022 has been fully considered but are not found persuasive overcome rejections of record and these rejections are therefore maintained and repeated below.
Applicant’s arguments and remarks are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the metal grid comprising one or more metal contacts inserted in cold-welded regions to separately contact the first subcell and the second subcell”. It’s not clear what structure is encompassed by these limitations as it’s not clear what the scope of “separately contact the first subcell and the second subcell” structurally encompasses when the metal grid physically and electrically interconnects the subcells as claimed and as such it’s not clear how one or more contacts are “separately” contacting the first subcell and the second subcell. One or more metal contacts in the cold-welded regions would appear to electrically connect to a terminal of both the first subcell and the second subcell. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Additionally, the recitation “the metal grid comprising one or more metal contacts inserted in cold-welded regions” renders claim 1 indefinite as it’s not clear what particular “cold-welded regions” are being referenced or what this recitation specifically encompasses. It’s not clear if the “cold welded regions” is specifically the interface between two contacts cold-welded to each other or is more generally referring to the region between the two subcells which encompasses the contacts which are cold welded. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-15 and 21 are also rejected as indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2013/0014813) in further view of Stan et al (US 2010/0147366) and further in view of Hsieh (US 2008/0190479) and in further in view of Bellanger et al (US 2012/0180854).

Regarding claim 1 Wang discloses a multi-junction photosensitive device comprising: 
a first subcell disposed on a reflective substrate, wherein the first subcell comprises at least a first photoactive layer ([0021], Fig. 7 see: Si solar cell 110 on bottom metal contact 101 where bottom metal contact is considered to meet the limitations of a reflective substrate); 
a second subcell disposed on a substrate, wherein the second subcell comprises at least a second photoactive layer ([0021], Figs. 2-7 see: either of GaInP Cell 130 or GaAs cell 120 which are initially deposited on a sacrificial growth substrate); 
and wherein the first and second subcells are cold weld bonded to one another by a metal grid that physically and electrically interconnects the subcells ([0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP Cell 130 and GaAs cell 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102); and 
Wang teaches at least one optical coupling layer located between the first and second subcells ([0024] Fig. 7 see: GaP buffer layer 210 acting as an optical joint between the Si cell 110 and GaInP Cell 130/GaAs cell 120) but it’s not clear if this layer in Wang is also functioning as optical filter layer.
Wang does not explicitly disclose a transparent substrate over the second subcell where the wherein the first and second subcells are located between the reflective substrate and the transparent substrate in a stacked configuration.
Wang discloses the metal grid comprising one or more metal contacts inserted in cold-welded regions ([0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: metal pattern 102b and metal pattern 102a constitute metal contacts cold welded together (inserted in the cold welded regions) to form metal pattern 102), but does not explicitly disclose said one or more metal contacts separately contact the first subcell and the second subcell.
Stan teaches it is common to provide a cover glass transparent substrate over the top subcells in a multi-junction solar cell for added support and protection of the multi-junction solar cell (Stan, [0096], [0114] Figs. 4, 14C see: cover glass 514 is provided over the top of the solar cell of added environmental protection or support).
Stan and Wang are combinable as they are both concerned with the field of multi-junction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wang in view of Stan to add a cover glass transparent substrate as taught by Stan over the top subcells in the multi-junction solar cell of Wang for added support and environmental protection of the multi-junction solar cell as taught by Stan (Stan, [0096], [0114] Figs. 4, 14C see: cover glass 514 is provided over the top of the solar cell of added environmental protection or support).
Hsieh teaches mechanically stacked photovoltaic devices including at least one optical filter layer as a Distributed Bragg Reflector (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR). Hsieh teaches such structures allow selective light reflection or transmission within the mechanically stacked photovoltaic devices (Hsieh, [0025]).
Hsieh and Wang are combinable as they are both concerned with the field of tandem photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wang in view of Hsieh to employ a Distributed Bragg Reflector as taught by Hsieh (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR) between the first and second subcells of Wang as Hsieh teaches such structures allow selective light reflection or transmission within the mechanically stacked photovoltaic devices (Hsieh, [0025]).
Bellanger teaches mechanically stacked solar subcells electrically interconnected through a metal grid (Bellanger, [0173] Fig. 3B see: upper sub-cell 11 and lower sub-cell 15 connected through interlayer 14 of stacked contact grids) where the metal grid comprises one or more metal contacts inserted in bonded regions to separately contact the first subcell and the second subcell (Bellanger, [0173] Fig. 3B see: interlayer 14 of stacked contact grids includes an extended front contact 17 for providing access to a third contact terminal 9 allowing the subcells to not be current matched and connected with two sub-circuits).
Bellanger and modified Wang are combinable as they are both concerned with the field of tandem photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wang in view of Bellanger such that the metal grid of Wang which comprises one or more metal contacts inserted in cold-welded regions has one or more metal contacts to separately contact the first subcell and the second subcell as taught by Bellanger (Bellanger, [0173] Fig. 3B see: interlayer 14 of stacked contact grids includes an extended front contact 17 for providing access to a third contact terminal 9) as such a metal contact allows connection of a third contact terminal which allows current to be drawn separately from the two subcells and said subcells are thus freed from current matching requirements.

Regarding claim 2 modified Wang discloses the device of claim 1, and Hsieh further teaches the optical layer is a Distributed Bragg Reflector between the upper lower subcells (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR).

Regarding claim 4 modified Wang discloses the device of claim 1, wherein the first and second photoactive layers absorb different wavelengths of light (Wang, [0008], [0022] see: upper GaInP/GaAs subcells absorb in the UV/VIS range while Si absorbs in NIR range).  

Regarding claim 5 modified Wang discloses the device of claim 1, wherein the first photoactive layer is located below the second photoactive layer and absorbs light in the near infrared spectrum (Wang, [0008], [0022] see: upper GaInP/GaAs subcells absorb in the UV/VIS range while Si absorbs in NIR range).  

Regarding claim 6 modified Wang discloses the device of claim 1, wherein the second photoactive layer is located above the first photoactive layer and absorbs light in the ultraviolet spectrum (Wang, [0008], [0022] see: upper GaInP/GaAs subcells absorb in the UV/VIS range while Si absorbs in NIR range).  

Regarding claim 7 modified Wang discloses the device of claim 1, wherein the first photoactive layer absorbs a range of wavelengths of light spanning 10 nm that is not absorbed by the second photoactive layer (Wang, [0008], [0022] see: upper GaInP/GaAs subcells absorb in the UV/VIS range while Si absorbs in NIR range).  

Regarding claim 8 modified Wang discloses the device of claim 1, and Hsieh further teaches the optical layer is a wavelength selective Distributed Bragg Reflector between the upper and lower subcells (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR).  

Regarding claim 9 modified Wang discloses the device of claim 1, wherein there is no air gap between the first and second subcells (Wang, [0024] Fig. 7 see: GaP buffer layer 210 filling in the space as an optical joint between the Si cell 110 and GaInP Cell 130/GaAs cell 120).   

Regarding claim 10 modified Wang discloses the device of claim 1, and Bellanger discloses wherein an intermediate metal contact is connected to the metal grid (Bellanger, [0173] Fig. 3B see: third contact terminal 9 connected to the extended front contact 17).

Regarding claim 11 modified Wang discloses the device of claim 1, wherein the first and second subcells are connected in series (Wang, [0021], [0024] Fig. 7 see: Si cell 110 and GaInP Cell 130/GaAs cell 120 are considered connected in series (GaInP and GaAs through a tunnel junction and then in series with Si cell through metal pattern 102)).

Regarding claim 14 modified Wang discloses the device of claim 1, wherein the at least first and second photoactive layers comprise materials chosen from organic photovoltaic, quantum dots, silicon, germanium, III-V semiconductors, kesterite, and perovskite (Wang, [0021], [0024] Fig. 7 see: solar cells formed from Silicon and III-V semiconductors).

Regarding claim 21 modified Wang discloses the device of claim 1, wherein the metal grid comprises a noble metal (Wang, [0019] see: metal for the pattern can be Au, Ag, Pt, Pd).

Claims 1, 3-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al (US 2013/0206219), and further in view of Wang et al (US 2013/0014813) and in further view of Bellanger et al (US 2012/0180854).

Regarding claim 1 Kurtin discloses a multi-junction photosensitive device ([0257] Fig. 23) comprising: 
a first subcell disposed on a reflective substrate ([0257], [0246], [0008], Fig. 23 see: bottom component cell 22b on a back contact 356 where the cell 22b is a mc-Si solar cell and thus back contact 356 is an aluminum electrode and thus reflective. Alternatively, these cells are also encapsulated by a backsheet 40 as in Figs. 9-10 which is reflective (para [0126])), wherein the first subcell comprises at least a first  photoactive layer ([0257], Fig. 23 see: bottom component cell 22b of mc-Si or c-Si), a second subcell disposed on a transparent substrate ([0257]-[0258], Fig. 23 see: a-Si top tandem cell 358 on a top glass 54), wherein the second subcell comprises at least a second photoactive layer (a-Si cell layer #1or #2), and wherein the first and second subcells are located between the reflective substrate and the transparent substrate in a stacked configuration (Fig. 23 see: component cells #1, 2, 3 all between back contact 356 and top glass 54); 
a metal grid located between electrically interconnecting the first and second subcells ([0257], [0194], Fig. 23, see: front/top contact 354 for mc/c-Si bottom cell which is a gridline structure as in Fig. 17 and connects to the top cell through terminal 372); and 
at least one optical filter layer located between the first and second subcells (Abstract and Fig. 23 see: intercell layer 110 for scattering or selectively reflecting light).
Kurtin does not explicitly disclose said first and second solar subcells are cold-weld bonded to one another by said metal grid that physically connects the subcells.
Wang teaches mechanically stacked subcells where first and second solar subcells are cold-weld bonded to one another by a metal grid that physically and electrically connects the subcells (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP/GaAs cells 130, 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102). Wang teaches the resulting connection provides a robust electrical bond between the subcells (Wang, [0008], [0021]).
Kurtin and Wang are combinable as they are both concerned with the field of mechanically stacked multi-junction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kurtin in view of Wang such that the first and second solar subcells of Kurtin are cold-weld bonded to one another by a metal grid that physically and electrically connects the subcells as taught by Wang (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP/GaAs cells 130, 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102) as Wang teaches the resulting connection provides a robust electrical bond between the subcells (Wang, [0008], [0021]).
Wang teaches the metal grid comprising one or more metal contacts inserted in cold-welded regions (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: metal pattern 102b and metal pattern 102a constitute metal contacts cold welded together (inserted in the cold welded regions) to form metal pattern 102), but does not explicitly disclose said one or more metal contacts separately contact the first subcell and the second subcell.
Bellanger teaches mechanically stacked solar subcells electrically interconnected through a metal grid (Bellanger, [0173] Fig. 3B see: upper sub-cell 11 and lower sub-cell 15 connected through interlayer 14 of stacked contact grids) where the metal grid comprises one or more metal contacts inserted in bonded regions to separately contact the first subcell and the second subcell (Bellanger, [0173] Fig. 3B see: interlayer 14 of stacked contact grids includes an extended front contact 17 for providing access to a third contact terminal 9 allowing the subcells to not be current matched and connected with two sub-circuits).
Bellanger and modified Kurtin are combinable as they are both concerned with the field of tandem photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of modified Kurtin in view of Bellanger such that the metal grid of modified Kurtin which comprises one or more metal contacts inserted in cold-welded regions has one or more metal contacts to separately contact the first subcell and the second subcell as taught by Bellanger (Bellanger, [0173] Fig. 3B see: interlayer 14 of stacked contact grids includes an extended front contact 17 for providing access to a third contact terminal 9) as such a metal contact allows connection of a third contact terminal which allows current to be drawn separately from the two subcells and said subcells are thus freed from current matching requirements.

Regarding claim 3 Kurtin discloses the device of claim 1, and although the embodiment of Figs. 22 and 23 discloses a third subcell on the transparent substrate with the second subcell forming a tandem monolithic cell (Figs. 22 and 23 see: a-Si cells #1 and #2), Kurtin does not explicitly disclose this embodiment further comprising a third subcell disposed on a transparent substrate and comprising at least a third photoactive layer and at least one additional optical filter layer located between the second and third subcells. However, Kurtin teaches in other embodiments providing a third subcell disposed on a transparent substrate and comprising at least a third photoactive layer and at least one additional optical filter layer located between the second and third subcells (Kurtin, [0086]-[0087], Figs. 10 and 11 see: third photovoltaic cells 22c with optical interlayer 110 between cells 22c and 22a and optical interlayer 110b between cells 22c and 22b). Kurtin teaches this additional mechanically stacked subcell with optical filter layer allows for better optimization in balancing and light absorption in the stacked subcells while avoiding the absorption losses of tunnel junctions in monolithically stacked subcells (Kurtin [0135]-[0138]). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the embodiments of Figs. 22-23 of Kurtin to provide the third subcell disposed on a transparent substrate and comprising at least a third photoactive layer and at least one additional optical filter layer located between the second and third subcells (Kurtin, [0086]-[0087], Figs. 10 and 11 see: third photovoltaic cells 22c with optical interlayer 110 between cells 22c and 22a and optical interlayer 110b between cells 22c and 22b) as such a mechanically stacked subcell configuration with optical filter layer allows for better optimization in balancing and light absorption in the stacked subcells while avoiding the absorption losses of tunnel junctions in monolithically stacked subcells (Kurtin [0135]-[0138]).

Regarding claim 4 modified Kurtin discloses the device of claim 1, wherein the first and second photoactive layers absorb different wavelengths of light (Kurtin, [0081] see: lower solar cell 22b optimized for absorption in NIR range and VIS/IR range and upper cells 22a optimized for absorption in the UV through VIS/IR range).  

Regarding claim 5 modified Kurtin discloses the device of claim 1, wherein the first photoactive layer is located below the second photoactive layer and absorbs light in the near infrared spectrum (Kurtin, [0081] see: lower solar cell 22b optimized for absorption in NIR range and VIS/IR range).  

Regarding claim 6 modified Kurtin discloses the device of claim 1, wherein the second photoactive layer is located above the first photoactive layer and absorbs light in the ultraviolet spectrum (Kurtin, [0081] see: upper cells 22a optimized for absorption in the UV through VIS/IR range).  

Regarding claim 7 modified Kurtin discloses the device of claim 1, wherein the first photoactive layer absorbs a range of wavelengths of light spanning 10 nm that is not absorbed by the second photoactive layer (Kurtin, [0081] see: lower solar cell 22b optimized for absorption in NIR range and VIS/IR range and upper cells 22a optimized for absorption in the UV through VIS/IR range).  

Regarding claim 8 modified Kurtin discloses the device of claim 1, wherein the at least one optical filter layer is wavelength selective (Kurtin, [0142]-[0145] Figs. 12-13 see: optical interlayer 110 is formed to reflect some wavelengths selectively).  

Regarding claim 9 modified Kurtin discloses the device of claim 1, wherein there is no air gap between the first and second subcells (Kurtin, [0257]-[0258], Figs. 22 and 23 see: a-Si top tandem cell 358 are deposited on lower solar cell 22b with no airgap illustrated therebetween)   

Regarding claim 10 modified Kurtin discloses the device of claim 1, and Bellanger discloses wherein an intermediate metal contact is connected to the metal grid (Bellanger, [0173] Fig. 3B see: third contact terminal 9 connected to the extended front contact 17).  

Regarding claim 11 modified Kurtin discloses the device of claim 1, wherein the first and second subcells are connected in series (Kurtin, [0257] Fig. 23 see: cells 22a and 22b wired in series).  

Regarding claim 12 modified Kurtin discloses the device of claim 10, wherein the first and second subcells are connected in parallel (Kurtin, [0257] Fig. 22 see: cells 22a and 22b wired in parallel).  

Regarding claim 13 Kurtin discloses the device of claim 3, and Kurtin teaches the device can have individual groups of subcells wired in series, parallel or a combination thereof to optimize the electrical output (paras [0122], [0235], [0248], claim 6). Kurtin teaches wherein at least one group of individual subcells is connected in series (Fig. 22 see: a-Si subcell #1 and a-Si subcell #2 are connected in series through tunnel junction 360) and at least one group of individual subcells is connected in parallel (Fig. 22 see: a-Si subcell #1 and a-Si subcell #2 are connected in parallel with bottom cell #3).

Regarding claim 14 modified Kurtin discloses the device of claim 1, wherein the at least first and second photoactive layers comprise materials chosen from organic photovoltaic, quantum dots, silicon, germanium, III-V semiconductors, kesterite, and perovskite (Kurtin, [0257], Figs. 22-23 see: mc/c-Si bottom cell 22b and a-Si top cell 22a).

Regarding claim 21 modified Kurtin discloses the device of claim 1, and Wang teaches wherein the metal grid comprises a noble metal (Wang, [0019] see: metal for the pattern can be Au, Ag, Pt, Pd).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al (US 2013/0206219) in view of Wang et al (US 2013/0014813) and in view of Bellanger et al (US 2012/0180854) as applied to claim 1, 3-14 and 21 above, and further in view of Hsieh (US 2008/0190479).

Regarding claim 2 Kurtin discloses the device of claim 1, but Kurtin does not clearly and explicitly disclose wherein the at least one optical filter layer is a Distributed Bragg Reflector.
Hsieh teaches mechanically stacked photovoltaic devices including at least one optical filter layer is a Distributed Bragg Reflector (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR). Hsieh teaches such structures allow selective light reflection or transmission within the mechanically stacked photovoltaic devices (Hsieh, [0025]).
Hsieh and Kurtin are combinable as they are both concerned with the field of tandem photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kurtin in view of Hsieh to employ a Distributed Bragg Reflector as taught by Hsieh (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR) as the optical filter layer of Kurtin (optical interlayer 110) as Kurtin recognizes the optical filter layer (optical interlayer 110) can take the form of multilayer quarter-wave thin film stacks of ordered periodic alternating high and low refractive index materials to selectively transmit and reflect light (Kurtin, [0147], [0150] see Fig. 13a) and employing a Distributed Bragg Reflector design as taught by Hsieh would have amounted the use of a known optical filter layer design in the known environment of tandem photovoltaic devices to achieve the expected result of providing selective light reflection or transmission between the mechanically stacked photovoltaic devices.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al (US 2013/0206219) in view of Wang et al (US 2013/0014813) and in view of Bellanger et al (US 2012/0180854) as applied to claim 1, 3-14 and 21 above, and further in view of Scher (US 2005/0126628).

Regarding claim 15 Kurtin discloses the device of claim 1, and although Kurtin teaches wherein the lower first photoactive layer can comprises PbS quantum dots (Kurtin, [0084], [0086]-[0087], [0168] see: lowest bandgap network can be chosen to include PbS and recites quantum dots can be used in any of the photoactive layers, further reciting PbS quantum dots) but Kurtin does not explicitly disclose the second photoactive layer comprises an organic photovoltaic.
Scher teaches tandem photovoltaic devices (Scher, [0200], [0206] Figs. 13-14 see: first photoactive layer 1302, 1402 and second photoactive layer 1320, 1420) including quantum dots disposed in organic conductive polymers or combined with small molecules as a polymer matrix (Scher, [0009], [0011]-[0014] [0200], [0206] Figs. 13-14 see: nanocrystals 1304/1404 in polymer matrix 1306/1406).
Scher and Kurtin are combinable as they are both concerned with the field of tandem photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kurtin in view of Scher to employ a quantum dot/polymer matrix as the second photoactive layer of Kurtin as taught by Scher (Scher, [0009], [0011]-[0014] [0200], [0206] Figs. 13-14 see: nanocrystals 1304/1404 in polymer matrix 1306/1406) as Kurtin teaches the second photoactive layer can comprise quantum dots (Kurtin, [0084]) and providing said quantum dots in an organic photovoltaic material as taught by Scher would have amounted to the use of a known photoactive layer design in the known environment of a tandem solar cell to accomplish the entirely expected result of providing a junction partner for the quantum dots for charge separation.


Response to Arguments
Applicant’s arguments and remarks with respect to claims 1-15 and 21 filed with the response dated 04 February 2022 have been fully considered but are not found persuasive.
Applicant argues under section “II. Rejection under 35 U.S.C. § 112” on pages 5-6 of the response dated 04 February 2022 regarding the rejection of claim 1 under 35 U.S.C. 112(b) for indefiniteness that:
Applicant submits the plain language of the claim makes clear that the metal contacts separately contact the first subcell and the second subcell. Further support can be found in paragraph [0019] of the as-filed specification, which discloses: 
metal contacts can be inserted in the regions that are coldweld bonded to separately contact individual stacked elements. In various embodiments, the sub-cells do not require tunnel or interconnecting layers because sub-cells are connected by metal contacts in series, thereby considerably simplifying device fabrication.
One of ordinary skill in the art, reading the claims, alone or in light of the specification, would understand this disclosure makes clear that the contacts are used to connect the subcells. 
The Office additionally states that the term "cold-welded regions" is unclear. Applicant disagrees and submits one of ordinary skill in the art would understand the term refers to the regions in which cold-welding is used to bond the sub-cells. See also paragraph [0019] of the as- filed specification. Accordingly, Applicant submit the scope of the claims is clear and respectfully request the rejection under 35 U.S.C. § 112(b) be withdrawn.

Applicant’s arguments have been fully considered but are not found persuasive. First, the rejection of claim 1 is made on the grounds of being indefinite, not that the limitations necessarily lack support in the specification. The examiner agrees that the limitations “the metal grid comprising one or more metal contacts inserted in cold-welded regions to separately contact the first subcell and the second subcell” is connecting the subcells, but it’s not clear what structure is encompassed by saying “one or more metal contacts inserted in cold-welded regions to separately contact the first subcell and the second subcell” given that the metal grid as claimed “physically and electrically interconnects the subcells”. It’s not clear how one or more contacts are “separately” contacting the first subcell and the second subcell when they are physically and electrically interconnected to both subcells in metal grid. One or more metal contacts in the cold-welded regions would appear to electrically connect to a terminal of both the first subcell and the second subcell. Applicant’s specification and originally filed drawings do not appear to further elaborate or illustrate this claimed structure.
Likewise, the recitation “the metal grid comprising one or more metal contacts inserted in cold-welded regions” renders claim 1 indefinite as it’s not clear what particular “cold-welded regions” are being referenced or what this recitation specifically encompasses. It’s not clear if the “cold welded regions” is specifically the interface between two contacts cold-welded to each other or is more generally referring to the region between the two subcells which encompasses the contacts which are cold welded, as one or more metal contacts inserted in cold-welded regions where the region is the interface between the subcells would appear to contact the subcells together and not separately as claimed. As such, the scope of claim 1 cannot be determined and is rendered indefinite.

Applicant argues under section A on pages 6-7 of the response dated 04 February 2022 regarding the rejection of claim 1 under the combination of Wang, Stan, Hsieh, and Bellanger that the prior art of Wang is directed to a particular GaInP/GaAs/Si triple junction solar cell fabricated by epitaxial lift-off and mechanical stacking techniques and that the cited art of Stan, Hsieh, and Bellanger specifically disclose the particulars of the GaInP/GaAs/Si triple junction solar cell of Wang and further argues that the prior art of Stan requires that its multijunction solar cells have a metamorphic layer which is not present in Wang.
Applicant’s arguments have been fully considered but are not found persuasive. Applicant’s arguments that one having ordinary skill in the art at the time of the invention would not have looked to the prior art of Stan because of its differences from the prior art of Wang is not persuasive as applicant fails to further elaborate why the recited differences would not lead one having ordinary skill in the art at the time of the invention to combine the prior art of Wang and Stan in the manner recited in claim 1. Stan is relied upon to teach it is common to provide a cover glass transparent substrate over the top subcells in a multi-junction solar cell for added support and protection of the multi-junction solar cell (Stan, [0096], [0114] Figs. 4, 14C see: cover glass 514 is provided over the top of the solar cell of added environmental protection or support) where it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wang in view of Stan to add a cover glass transparent substrate as taught by Stan over the top subcells in the multi-junction solar cell of Wang for added support and environmental protection of the multi-junction solar cell as taught by Stan (Stan, [0096], [0114] Figs. 4, 14C see: cover glass 514 is provided over the top of the solar cell of added environmental protection or support). This combination for teaching the limitation of the transparent substrate of claim 1 is not specifically addressed by applicant’s arguments to Wang and Stan, rather applicant focuses on the metamorphic layer of Stan not being present in Wang, but such a combination is not being made, and the presence of the metamorphic layer in Stan is not related to the top transparent substrate. The rationale to provide a cover glass transparent substrate in Wang as taught by Stan is independent of the presence of a metamorphic layer. As such, applicant’s arguments to the combination of Stan and Wang are not found persuasive.
Applicant further argues on page 7 regarding the combination of Wang and Hsieh that Hsieh requires a bonding structure formed in-between a first optoelectronical structure and a second optoelectronical structure where no such structure is present in Wang.
Applicant’s arguments have been fully considered but are not found persuasive. Applicant’s arguments that one having ordinary skill in the art at the time of the invention would not have looked to the prior art of Hsieh because of its differences from the prior art of Wang is not persuasive as applicant fails to further elaborate why the recited differences would not lead one having ordinary skill in the art at the time of the invention to combine the prior art of Hsieh and Stan in the manner recited in claim 1. Hsieh teaches the first optoelectronical structure can be an Si solar cell and a second optoelectronical structure can be GaInP/GaAs solar cells mechanically stacked together (see Fig. 1 of Hsieh) and teaches at the mechanically stacked interface, the added transparent adhesives can form a distributed Bragg Reflector optical filter allowing selective light reflection or transmission within the mechanically stacked photovoltaic devices (Hsieh, [0025], Fig. 7). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wang in view of Hsieh to employ a Distributed Bragg Reflector as taught by Hsieh (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR) between the first and second subcells of Wang as Hsieh teaches such structures allow selective light reflection or transmission within the mechanically stacked photovoltaic devices (Hsieh, [0025]). Applicant’s arguments and remarks fail to specifically address why one having ordinary skill in the art at the time of the invention would not have made the recited combination. As such, applicant’s arguments to the combination of Hsieh and Wang are not found persuasive.
Applicant further argues on page 7 regarding the combination of Wang and Bellanger that Bellanger requires a sub-wavelength thickness intermediate layer sandwiched between the mechanically stacked upper and lower sub-cells where no such structure is present in Wang.
Applicant’s arguments have been fully considered but are not found persuasive. Applicant’s arguments that one having ordinary skill in the art at the time of the invention would not have looked to the prior art of Bellanger because of its differences from the prior art of Wang is not persuasive as applicant fails to further elaborate why the recited differences would not lead one having ordinary skill in the art at the time of the invention to combine the prior art of Bellanger and Wang in the manner recited in claim 1.
Bellanger teaches mechanically stacked solar subcells electrically interconnected through a metal grid (Bellanger, [0173] Fig. 3B see: upper sub-cell 11 and lower sub-cell 15 connected through interlayer 14 of stacked contact grids) where the metal grid comprises one or more metal contacts inserted in bonded regions to separately contact the first subcell and the second subcell (Bellanger, [0173] Fig. 3B see: interlayer 14 of stacked contact grids includes an extended front contact 17 for providing access to a third contact terminal 9 allowing the subcells to not be current matched and connected with two sub-circuits). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wang in view of Bellanger such that the metal grid of Wang which comprises one or more metal contacts inserted in cold-welded regions has one or more metal contacts to separately contact the first subcell and the second subcell as taught by Bellanger (Bellanger, [0173] Fig. 3B see: interlayer 14 of stacked contact grids includes an extended front contact 17 for providing access to a third contact terminal 9) as such a metal contact allows connection of a third contact terminal which allows current to be drawn separately from the two subcells and said subcells are thus freed from current matching requirements.
Applicant’s arguments and remarks fail to specifically address why one having ordinary skill in the art at the time of the invention would not have made the recited combination or why any alleged differences would have precluded the combination of art for the reasons set forth above. As such, applicant’s arguments to the combination of Bellanger and Wang are not found persuasive.
Applicant is remined that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues under section B on page 8 of the response dated 04 February 2022 regarding the rejection of claim 1 under the combination of Kurtin, Wang and Bellanger that the prior art of Wang is directed to a particular GaInP/GaAs/Si triple junction solar cell fabricated by epitaxial lift-off and mechanical stacking techniques and that Kurtin and Wang each have a high degree of specificity with respect to the solar cells disclosed therein that given the divergent nature of these two disclosures, one of ordinary skill in the art would not have looked to the disclosure of Wang to make up for the deficiencies of Kurtin.
Applicant’s arguments have been fully considered but are not found persuasive. Applicant’s arguments that one having ordinary skill in the art at the time of the invention would not have looked to the prior art of Wang because of its differences from the prior art of Kurtin is not persuasive as applicant fails to further elaborate why the recited differences would not lead one having ordinary skill in the art at the time of the invention to combine the prior art of Kurtin and Wang in the manner recited in claim 1. Kurtin and Wang are similar in that they are both concerned with mechanically stacking tandem or multijunction solar cells where mechanical stacking and electrical interconnection is made to a lower subcell that otherwise would be difficult or impossible to stack in a monolithic manner with the upper cell(s). Furthermore, although the embodiment in Fig. 23 of Kurtin recites stacked subcells of a-Si and mc-Si or c-Si as the example, Kurtin is not limited to these materials, and recites other materials including III-V materials such as GaAs and GaInP can be employed as the subcells (Kurtin, [0082]-[0083], [0262]). Rather, as noted above, Kurtin is simply silent to said first and second solar subcells are cold-weld bonded to one another by said metal grid that physically connects the subcells. Wang is relied upon to show that for mechanically stacked first and second solar subcells, the metal grid that physically and electrically connects the subcells can be cold welded (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP/GaAs cells 130, 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102) where Wang teaches the resulting connection provides a robust electrical bond between the subcells (Wang, [0008], [0021]).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kurtin in view of Wang such that the first and second solar subcells of Kurtin are cold-weld bonded to one another by a metal grid that physically and electrically connects the subcells as taught by Wang (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP/GaAs cells 130, 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102) as Wang teaches the resulting connection provides a robust electrical bond between the subcells (Wang, [0008], [0021]). Furthermore, the process of cold welding is not limited to the particular GaInP/GaAs/Si triple junction solar cell of Wang, as Wang is employing a known welding or jointing process for achieving a metal-metal joint in a mechanically stacked solar cell connection. One having ordinary skill in the art at the time of the invention would have recognized the same benefits would have applied to the mechanically stacked subcells of Kurtin.
Applicant’s further arguments and remarks to the rejection of claim 1 under the  combination of Kurtin, Wang and Bellanger are moot as they depend from the arguments rebutted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726